DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 63 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 63 is drawn to functional descriptive material recorded on a computer readable medium. Normally, the claim would be statutory. However, the specification, at page 25-26 defines the claimed computer readable medium as encompassing statutory media such as a “any medium that can store code”, as well as non-statutory subject mater such as a “signal” is not exclusive. 
	A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
	Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. Examiner suggests amending the claim to recite the term “non-transitory” computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-63 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2017/0295382 A1) in view of Chen (WO 2007/115129 A1).
Regarding Claims 48, 62, 63, Su discloses a method/apparatus/computer readable medium of decoding a bitstream (e.g. Fig. 2 and Paragraph [0041]), the method/apparatus/CRM cause a processor configured to: receive a first Network Abstraction Layer, NAL, unit (e.g. Paragraph [0063]); parse the first NAL unit to obtain an encoded bitstream, said encoded bitstream containing encoded information which is associated with information of an original signal (e.g. Paragraph [0063], Fig. 4, ref. 430, 432); and, decode said encoded bitstream to obtain decoded information which is used to reconstruct the original signal (e.g. Fig. 5 and Paragraph [0076]).
Although Su discloses the first NAL unit; it implicitly discloses the first NAL unit is a type of NAL unit reserved or unspecified according to a base coding standard such that the first NAL unit would be ignored by a decoder according to the base coding standard.
However, Chen teaches the first NAL unit is a type of NAL unit reserved or unspecified according to a base coding standard such that the first NAL unit would be ignored by a decoder according to the base coding standard (e.g. Paragraph [0089, 0127, 0131], NAL unit types in the unspecified range of the base coding standard (i.e. H.264) are used).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate such NAL unit into the method/apparatus /CRM of Su in order to fulfill the coding standard.
Regarding Claim 49, Su discloses the first encoded bitstream is contained in a payload of the first NAL unit (e.g. Paragraph [0062-0067]).
Regarding Claim 50, Su discloses retrieving a reference index from the first NAL unit referencing a frame of the original signal (e.g. Paragraph [0031, 0107]).
Regarding Claim 51, Su discloses receiving a second NAL unit; parsing the second NAL unit according to a base video coding standard to obtain a base encoded bitstream which is associated with base encoded information encoded using the base coding standard; decoding said base encoded bitstream to obtain the base decoded information; and, combining the base decoded information with the decoded information to reconstruct a signal (e.g. Fig. 4, Paragraph [0062-0067], further NAL units are received and used to reconstruct base and layered video.).
Regarding Claim 52, Chen teaches the first and second NAL units are received in an Access Unit of an elementary stream according to a predefined format (e.g. Paragraph [0187-0188], Table 18).
Regarding Claim 53, Chen teaches the Access Unit represents a frame of the original signal and the original signal is a video (e.g. Paragraph [0187-0188], Table 18).
Regarding Claim 54, Su discloses the decoded information and the base decoded information correspond to different layers of encoding of a signal (e.g. Figs. 1, 4, different layers are encoded.).
Regarding Claim 55, Chen teaches retrieving configuration metadata from the payload (e.g. Paragraph [0036-0037]).
Regarding Claim 56, Chen teaches retrieving configuration data in a header of the first NAL unit (e.g. Paragraph [0036-0037]).
Regarding Claim 57, Chen teaches retrieving a plurality of NAL units organised into a group of pictures ; retrieving first configuration metadata signalled for each group of pictures; and, retrieving second configuration metadata signalled with each NAL unit (e.g. Paragraph [0070, 0079-0081], configuration data is extracted at different levels).
Regarding Claim 58, Chen teaches not retrieving configuration metadata for an initial NAL unit for each group of pictures where configuration metadata is sent for each group of pictures (e.g. Paragraph [0070, 0079-0081], initial NAL determines whether or not the configuration data is sent for each level).
Regarding Claim 59, Su discloses retrieving third configuration metadata signalled for each bitstream (e.g. Fig. 4, Paragraph [0062-0067], further NAL units are received and used to reconstruct base and layered video.).
Regarding Claim 60, Su discloses the NAL unit, predefined format and/or base coding standard are associated with AVC, HEVC, AV1, VP8, or VP9 (e.g. Fig. 4 and Paragraph [0051]).
Regarding Claim 61, Chen teaches retrieving a plurality of first NAL units in a defined order; 4retrieving a plurality of second NAL units in a defined order; combining the base decoded information with the decoded information; and, re-ordering the combination to reconstruct a signal (e.g. Paragraph [0116]; picture order count).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (US 2011/0228855 A1), discloses encoding video data;
Kang (US 2008/0225116 A1), discloses scalable video coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485